DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the compositions "are such that tobacco flavours and/or aromas are entrained in the volatized liquid at the operating temperature of the hybrid device") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to the Applicant’s argument that the prior art teaches away from the claimed invention, it has been held that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. Teng teaching complexity to the processing steps with respect to Benjak does not constitute teaching away rather an alternative. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teng as applied to claim 1 above, and further in view of Benjak (WO 2015/063485).
The recitation "for use in a device for generating an inhalable medium" in independent claim 1 has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hiroo, 535 F.2d 67,190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Regarding claim 1, Teng teaches a composition (Blended Tobacco, col. 4, line 24) for use in a device for generating an inhalable medium, the composition comprising: 
Regarding the limitation of “5-50% by weight of a third tobacco component that has been flue-cured, sun- cured, or both flue-cured and sun-cured” Teng teaches 0 to 30% oriental tobacco filler, corresponding to sun-cured; col. 7 lines 21. It has been where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore it would have been obvious to have optimized composition of Teng to correspond with that of the claimed invention.
Regarding the limitation “40-80% by weight of a second tobacco component that has been flue-cured, sun- cured, or both flue-cured and sun-cured”, Teng teaches 0 to 95% flue-cured bright tobacco filler. Regarding the limitation of “50-85% by weight of a first tobacco component that has been air-cured, fire-cured, or both air-cured and fire-cured”, Teng teaches 0 to 50% burley tobacco filler, corresponding to air-cured tobacco (col. 7 lines 20-21). It has been where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore it would have been obvious to have optimized composition of Teng to correspond with that of the claimed invention.  
Teng discloses that the tobacco blend can undergo a mild state of fermentation that affects the moisture content of the composition (col. 4 lines 14-16).  Teng further discloses that an alcohol-soluble flavor such as menthol or peppermint oil is applied to the blended tobacco, and then the blended tobacco is supplied to the cigarette maker. Consequently, the second tobacco component and the third tobacco component can be considered to have been treated to enhance its flavor. 
Teng does not explicitly disclose the further treatment comprises a Maillard reaction.  However Benjak (also directed to treatment of tobacco) discloses the chemical 
Regarding claim 4
Regarding claim 5-9, Teng teaches a first component of 0 to 50% burley tobacco filler, corresponding to air-cured tobacco (col. 7 lines 20-21), a second component of 0 to 50% burley tobacco filler, corresponding to air-cured tobacco (col. 7 lines 20-21) and a third component of 0 to 30% oriental tobacco filler, corresponding to sun-cured (col. 7 lines 21) but does not explicitly teach the specific composition ranges of the claimed invention. However those composition ranges fall within general condition of the prior art. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the composition ranges to correspond with that of the claimed invention because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Teng and Benjak (WO 2015/063485), and further in view of Marshall et al (US20130269719A1).
Regarding claim 3, Teng does not explicitly teach all of the air-cured tobacco of the composition is a dark air-cured tobacco and all of the fire-cured tobacco of the composition is a dark fire-cured tobacco. However dark tobacco is one of the obvious tobacco types used in blends, as shown in Marshall. Marshalls discloses a method of modifying the content of certain chemical compounds in tobacco materials (abstract). Tobaccos that can be employed include flue-cured or Virginia (e.g., K326), burley, sun-cured (e.g., Indian Kurnool and Oriental tobaccos, including Katerini, Prelip, Komotini, Xanthi and Yambol tobaccos), Maryland, dark, dark-fired, dark air cured (e.g., Passanda, Cubano, Jatin and Bezuki tobaccos) [0033]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                 

/ERIC YAARY/Examiner, Art Unit 1747